Exhibit 10.1

CREDIT AGREEMENT
dated as of November 4, 2020

between

WEYCO GROUP, INC.,
as the Borrower

and

ASSOCIATED BANK, NATIONAL ASSOCIATION,
as the Lender









--------------------------------------------------------------------------------

TABLE OF CONTENTS



Page

SECTION 1



DEFINITIONS

1

1.1



Definitions

1

1.2



Other Interpretive Provisions

10

SECTION 2



COMMITMENTS OF THE LENDER; BORROWING PROCEDURES

11

2.1



Revolving Commitments

11

2.2



Borrowing Procedures

11

2.3



Certain Conditions

11

2.4



Letter of Credit Subfacility

11

SECTION 3



EVIDENCING OF LOANS

13

3.1



Note

13

3.2



Recordkeeping

13

SECTION 4



INTEREST

13

4.1



Interest Rates

13

4.2



Interest Payment Dates

13

4.3



Setting and Notice of Rates

13

4.4



Computation of Interest

13

4.5



Additional Interest on LIBOR Loans

13

SECTION 5



FEES

14

5.1



Letter of Credit Fee

14

SECTION 6



REDUCTION OR TERMINATION OF THE REVOLVING

14





COMMITMENT; PREPAYMENTS; INCREASE OPTION

14

6.1



Reduction or Termination of the Revolving Commitment

14

6.2



Repayments

14

6.3



Increase Option

14

SECTION 7



MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES

15

7.1



Making of Payments

15

7.2



Due Date Extension

15

7.3



Setoff

15

7.4



Taxes

15





i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)



Page

SECTION 8



INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS; FUNDING MATTERS; ISSUING
LENDER INDEMNIFICATION

16

8.1



Increased Costs

16

8.2



Basis for Determining Interest Rate Inadequate or Unfair

17

8.3



Changes in Law Rendering LIBOR Loans Unlawful

18

8.4



Funding Losses

18

8.5



Right of Lender to Fund Through Other Offices

18

8.6



Discretion of Lender as to Manner of Funding

18

8.7



Mitigation of Circumstances

19

8.8



Indemnification: Nature of Issuing Lender's Duties

19

8.9



Conclusiveness of Statements; Survival of Provisions

20

SECTION 9



REPRESENTATIONS AND WARRANTIES

20

9.1



Corporate Existence

20

9.2



Authorization; No Conflict

20

9.3



Validity and Binding Nature; Enforceability

21

9.4



Compliance with Laws and Contracts

21

9.5



Financial Condition

21

9.6



No Material Adverse Change

21

9.7



Litigation

21

9.8



Ownership of Properties; Liens

21

9.9



Equity Ownership; Subsidiaries

21

9.10



Pension Plans

22

9.11



Investment Company Act

22

9.12



Regulations

22

9.13



Taxes

22

9.14



Solvency, etc

23

9.15



Environmental Matters

23

9.16



Insurance

23

9.17



Information

23

9.18



Intellectual Property

24





ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)



Page

9.19



Labor Matters

24

9.20



No Default

24

9.21



Compliance with OFAC

24

SECTION 10



AFFIRMATIVE COVENANTS

24

10.1



Reports, Certificates and Other Information

24

10.2



Books, Records and Inspections

26

10.3



Maintenance of Property; Insurance

26

10.4



Compliance with Laws; Payment of Taxes and Liabilities

26

10.5



Maintenance of Existence, etc

27

10.6



Use of Proceeds

27

10.7



Employee Benefit Plans

27

10.8



Environmental Matters

27

10.9



Deposit Accounts

27

10.10



Further Assurances

28

SECTION 11



NEGATIVE COVENANTS

28

11.1



Debt

28

11.2



Liens

28

11.3



Restricted Payments

30

11.4



Mergers, Consolidations, Sales

30

11.5



Modification of Organizational Documents

30

11.6



Transactions with Affiliates

30

11.7



Fiscal Year

31

11.8



Tangible Net Worth

31

SECTION 12



EFFECTIVENESS; CONDITIONS OF LENDING, ETC

31

12.1



Initial Credit Extension

31

12.2



Conditions to All Credit Extensions

32

SECTION 13



EVENTS OF DEFAULT AND THEIR EFFECT

32

13.1



Events of Default

32

13.2



Effect of Event of Default

34





iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)



Page

SECTION 14



[RESERVED]

34

SECTION 15



GENERAL

34

15.1



Waiver; Amendments

34

15.2



Confirmations

34

15.3



Notices

34

15.4



Computations

35

15.5



Costs, Expenses and Taxes

35

15.6



GOVERNING LAW

35

15.7



Confidentiality

36

15.8



Severability

36

15.9



Nature of Remedies

36

15.10



Entire Agreement

36

15.11



Counterparts

36

15.12



Successors and Assigns

37

15.13



Captions

37

15.14



USA Patriot Act

37

15.15



INDEMNIFICATION BY THE BORROWER

37

15.16



Nonliability of Lender

38

15.17



FORUM SELECTION AND CONSENT TO JURISDICTION

38

15.18



WAIVER OF JURY TRIAL

39





iv

--------------------------------------------------------------------------------

SCHEDULES



SCHEDULE 2.1

Commitment

SCHEDULE 9.9

Subsidiaries

SCHEDULE 15.3

Addresses for Notices





v

--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of November 4, 2020 (this "Agreement") is entered
into by and between WEYCO GROUP, INC. (the "Borrower") and ASSOCIATED BANK,
NATIONAL ASSOCIATION (the "Lender").

RECITALS

The Borrower has requested a revolving credit facility, and the Lender is
willing to provide such a facility, all on the terms and conditions set forth
herein.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

SECTION 1DEFINITIONS.

1.1Definitions. When used herein the following terms have the following
meanings:

"Adjusted Daily LIBOR Rate" means with respect to each day, the rate determined
by dividing the Daily LIBOR Rate in effect on such day by 1.00 minus the
Eurodollar Reserve Percentage.

"Advance" means a borrowing hereunder (i) made by the Lender on a Borrowing Date
or (ii) converted or continued by the Lender on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Loans of the same Type and, in the case of LIBOR Loans, for the same Interest
Period.

"Affected Loan" has the meaning given in Section 8.3.

"Affiliate" of any Person means (a) any other Person that, directly or
indirectly, controls or is controlled by or is under common control with such
Person or (b) with respect to any Lender, any entity administered or managed by
such Lender or an Affiliate or investment advisor thereof that is engaged in
making, purchasing, holding or otherwise investing in commercial loans. A Person
shall be deemed to be "controlled by" any other Person if such Person possesses,
directly or indirectly, power to vote 10% or more of the securities (on a fully
diluted basis) having ordinary voting power for the election of directors or
managers or power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

"Agreement" has the meaning given in the Preamble.

"Applicable Margin" means 1.35% per annum.

“Attorney Costs” means, with respect to any Person, all reasonable and
documented out-of-pocket fees and charges of any counsel to such Person, and all
reasonable disbursements of internal counsel and all court costs and similar
legal expenses incurred by such Person.

"Backup Support" means a letter of credit from a financial institution and in a
form reasonably satisfactory to the Issuing Lender to support the Borrower's
obligations with respect to a Letter of Credit.

"Base Rate" means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be the highest of: (i) the rate of
interest announced publicly by the Lender from time to time as its Prime Rate;
(ii) the Federal Funds Rate plus .50%; and (iii) the Adjusted Daily LIBOR Rate
in effect plus 1.00%. If, for any reason, the Lender shall have reasonably
determined (which



1

--------------------------------------------------------------------------------

determination shall be conclusive absent manifest error) that it is unable after
due inquiry to ascertain the Federal Funds Rate or the Adjusted Daily LIBOR Rate
for any reason, including the inability or failure of the Lender to obtain
sufficient quotations in accordance with the terms hereof, the Base Rate shall
be determined without regard to clauses (ii) or (iii), as applicable, of the
first sentence of this definition until the circumstances giving rise to such
inability no longer exist. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or the Adjusted Daily LIBOR Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Rate or the Adjusted Daily LIBOR Rate, as the case may be; provided,
however, that in the event the Base Rate is less than 0.50%, the Base Rate shall
be deemed to be 0.50%.

"Base Rate Loan" means any Loan that bears interest at or by reference to the
Base Rate.

"Borrower" has the meaning given in the Preamble.

"Borrowing Date" means in respect of any Loan, the date such Loan is made.

"Business Day" means any day (other than a Saturday or a Sunday) on which the
Lender is open for commercial banking business and, in the case of a Business
Day that relates to a LIBOR Loan, on which dealings are carried on in the London
interbank eurodollar market.

"Capital Expenditures" means all expenditures that, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Borrower, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

"Capital Lease" means, with respect to any Person, any lease of any real or
personal property by such Person that, in conformity with GAAP, is accounted for
as a capital lease on the balance sheet of such Person.

"Capital Securities" means, with respect to any Person, all shares, equity
interests, participations in equity or other equivalents (however designated,
whether voting or non-voting) of such Person's capital, whether now outstanding
or issued or acquired after the Closing Date, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

"Change of Control" means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the outstanding shares of voting stock
of the Borrower on a fully-diluted basis, (ii) within any twelve month period,
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (x) nominated by the board
of directors of the Borrower nor (y) appointed or approved by directors so
nominated, or (iii) any "Change of Control" (or words of like import), as
defined in any agreement or indenture relating to any issuance of Debt, shall
occur.

"Closing Date" has the meaning given in Section 12.1.

"Code" means the Internal Revenue Code of 1986.



2

--------------------------------------------------------------------------------

"Commitment" means the Lender's commitment to make Loans under this Agreement.
The initial amount of the Lender's commitment to make Loans is set forth on
Schedule 2.1. The plural form of this definition shall refer to the aggregate
amount of the Lender's Commitment.

"Compliance Certificate" means a Compliance Certificate in form and substance
reasonably acceptable to the Lender.

"Contingent Liability" means, with respect to any Person, and without
duplication, each obligation and liability of such Person and all such
obligations and liabilities of such Person incurred pursuant to any agreement,
undertaking or arrangement by which such Person: (a) guarantees, endorses or
otherwise becomes or is contingently liable upon (by direct or indirect
agreement, contingent or otherwise, to provide funds for payment, to supply
funds to, or otherwise to invest in, a debtor, or otherwise to assure a creditor
against loss) the indebtedness, obligation or other liability of any other
Person in any manner (other than by endorsement of instruments in the course of
collection), including any indebtedness or other obligation that may be issued
or incurred at some future time; (b) guarantees the payment of dividends or
other distributions upon the Equity Interests of any other Person; (c)
undertakes or agrees (whether contingently or otherwise) (i) to purchase,
repurchase, or otherwise acquire any indebtedness, obligation or liability of
any other Person or any property or assets constituting security therefor, (ii)
to advance or provide funds for the payment or discharge of any indebtedness,
obligation or liability of any other Person (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), or to maintain
solvency, assets, level of income, working capital or other financial condition
of any other Person or (iii) to make payment to any other Person other than for
value received; (d) agrees to lease property or to purchase securities, property
or services from any other Person with the purpose or intent of assuring the
owner of any indebtedness or obligation of such Person of the ability of such
Person to make payment of such indebtedness or obligation; (e) agrees to induce
the issuance of, or enters into any agreement in connection with the issuance
of, any letter of credit for the benefit of any other Person; or (f) undertakes
or agrees otherwise to assure a creditor of such Person or any other Person
against loss. The amount of any Contingent Liability shall (subject to any
limitation set forth herein) be deemed to be the lesser of (x) the stated or
determinable amount of the primary obligations in respect of which such
Contingent Liability is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof and (y) the stated amount of
such Contingent Liability.

"Controlled Group" means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group that, together with the Borrower or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

"Daily LIBOR Rate" means with respect to any date of determination, the average
offered rate for deposits in Dollars for delivery of such deposits on such date
for an assumed interest period of one-month which appears on Reuters Screen
LIBOR01 Page (or any successor thereto) as of 11:00 a.m., London time (or such
other time as of which such rate appears), or the rate for such deposits
determined by the Lender at such time based on such other published service of
general application as shall be selected by the Lender for such purpose.

"Debt" of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all borrowed money of such Person, whether or not
evidenced by bonds, debentures, notes or similar instruments or agreements, (c)
all obligations of such Person as lessee under Capital Leases that have been or
should be recorded as liabilities on a balance sheet of such Person in
accordance with GAAP, (d) all obligations of such Person to pay the deferred
purchase price of property or services (excluding trade and similar accounts
payable and accrued expenses in the ordinary course of business



3

--------------------------------------------------------------------------------

and accrued pension costs and other employee benefit and compensation
obligations), (e) all indebtedness secured by a Lien on the property of such
Person, whether or not such indebtedness shall have been assumed by such Person,
provided that if such Person has not assumed or otherwise become liable for such
indebtedness, such indebtedness shall be measured at the lesser of (i) the fair
market value of such property (as determined by such Person in good faith)
securing such indebtedness at the time of determination and (ii) the amount of
such indebtedness, (f) all non-contingent obligations in respect of letters of
credit (other than trade letters of credit), bankers' acceptances and similar
obligations issued for the account of such Person, (g) all net Hedging
Obligations of such Person, (h) all Contingent Liabilities of such Person with
respect to obligations of the types referred to in clauses (a) through (g) above
and clause (i) below and (i) all Debt of any partnership of which such Person is
a general partner unless the Debt is non-recourse to such Person. Debt shall not
include: (a) any obligations of a Person in respect of customer advances
received in the ordinary course of business, (b) Debt owing to the Borrower by
any Subsidiary or Debt owing to any Subsidiary by the Borrower or another
Subsidiary, (c) earnouts or holdbacks in connection with permitted acquisitions
and (d) performance bonds or performance guaranties (or bank guaranties or
letters of credit in lieu thereof). The amount of Debt of the Borrower and its
Subsidiaries hereunder shall be calculated without duplication of contingent
obligations of the Borrower or any Subsidiary in respect thereof.

"Disposition" has the meaning given in Section 11.4.

"Dollar" and the sign "$" mean lawful money of the United States.

"Domestic Subsidiary" means a Subsidiary that is not a Foreign Subsidiary.

"Domestic Wholly-Owned Subsidiary" means a Domestic Subsidiary that is a
Wholly-Owned Subsidiary.

"Environmental Claims" means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

"Environmental Laws" means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, in each case arising out of or relating to, or relating
to any matter arising out of or relating to, environmental or land use matters,
including any of the foregoing relating to the presence, use, production,
generation, handling, transport, treatment, storage, disposal, distribution,
discharge, emission, release, threatened release, control or cleanup of any
Hazardous Substance, and including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Clean Air Act, the Federal Water
Pollution Control Act of 1972, the Solid Waste Disposal Act, the Federal
Resource Conservation and Recovery Act, the Toxic Substances Control Act, and
the Emergency Planning and Community Right-to-Know Act.

"Equity Interest" means (a) in the case of a corporation, its corporate stock,
(b) in the case of a partnership, its partnership interests (whether general or
limited), (c) in the case of a limited liability company, its membership
interests, (d) in the case of an association or other entity, any shares, equity
interests, equity participations, rights or other equivalents (however
designated) of its stock or other equity interests, and (e) any other equity
interest or equity participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions or assets of, the issuing
Person.

"ERISA" means the Employee Retirement Income Security Act of 1974.



4

--------------------------------------------------------------------------------

"Event of Default" means any of the events described in Section 13.1.

"Federal Funds Rate" means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (A) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day and (B) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Lender on such day on such transactions as determined
by the Lender.

"Fiscal Quarter" means a fiscal quarter of a Fiscal Year.

"Fiscal Year" means each fiscal year of the Borrower and its Subsidiaries, which
period shall be the 12-month period ending on the Borrower's Fiscal Year end.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., "Fiscal Year 2019") refer to the Fiscal Year ending on the Borrower's
Fiscal Year end occurring in such calendar year.

"Foreign Subsidiary" means each Subsidiary of the Borrower that is organized
under the laws of any jurisdiction other than, and that is conducting the
majority of its business outside of, the United States or any state thereof or
the District of Columbia.

"FRB" means the Board of Governors of the Federal Reserve System or any
successor thereto.

"GAAP" means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission that are applicable to
the circumstances as of the date of determination.

"Government Acts" has the meaning given in Section 8.9(a).

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

"Group" means LIBOR Loans having the same Interest Period.

"Hazardous Substances" means all substances that are regulated by, or that may
form the basis of liability under, any Environmental Law, including any
substance identified under any Environmental Law as a pollutant, contaminant,
hazardous waste, hazardous constituent, special waste, hazardous substance,
hazardous material, or toxic substance, or petroleum or petroleum derived
substance or waste.

"Hedging Agreement" means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

"Hedging Obligation" means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person's obligation in
respect of any Hedging Obligation will



5

--------------------------------------------------------------------------------

be deemed to be the incremental obligation that would be reflected in the
financial statements of such Person in accordance with GAAP.

"Increase" has the meaning given in Section 6.3.

"Indemnified Liabilities" has the meaning given in Section 15.15.

"Interest Period" means, with respect to any Loan, the period commencing on the
date such Loan is borrowed and ending on the date one month (or such other
durations as the Lender may approve) thereafter, and each period commencing on
the date immediately following the end of each Interest Period and ending on the
date one month (or such other durations as the Lender may approve) thereafter;
provided that:

(a)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall end on the preceding Business Day;

(b)any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and

(c)no Interest Period for a Revolving Loan may extend beyond the scheduled
Termination Date.

"Investment" means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of debt for borrowed money of such other Person (excluding travel and
similar advances to employees in the ordinary course of business).

"Issuing Lender" means the Lender.

"Lender" has the meaning given in the Preamble.

"Lender Party" has the meaning given in Section 15.15.

"Lender Product" means any service or facility extended to any Loan Party by the
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) automated clearing house
transactions, (f) cash management, including controlled disbursement accounts or
services and (g) Hedging Agreements.

"Lender Product Agreements" means those certain cash management service
agreements entered into from time to time between any Loan Party and the Lender
or its Affiliates in connection with any Lender Product.

"Lender Product Obligations" means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by the Loan Parties to the
Lender or its Affiliates pursuant to or evidenced by the Lender Product
Agreements and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Lender as a result of the Lender purchasing participations
or executing indemnities or reimbursement obligations with respect to the Lender
Products provided to the Loan Parties pursuant to the Lender Product Agreements.



6

--------------------------------------------------------------------------------

"Letter of Credit" means any letter of credit (which may be a documentary or
standby letter of credit) issued for the account of the Borrower by the Issuing
Lender as provided in Section 2.4, as such letter of credit may be amended,
supplemented, extended or otherwise modified from time to time.

"Letter of Credit Fee" is defined in Section 5.1.

"LIBOR" means a rate of interest equal to the per annum rate of interest for a
period equal to the applicable Interest Period, which shall be the per annum
rate described as the "London interbank offered rate, or Libor" for such period
that is in effect on the first day of such Interest Period as reported in The
Wall Street Journal, "Money Rates" table (and currently defined as the British
Bankers' Association average of interbank offered rates for dollar deposits in
the London market) or, if The Wall Street Journal or another authoritative
source is not available, as LIBOR is otherwise determined by the Lender in its
sole and absolute discretion; provided, however, that in the event LIBOR is less
than 0.50%, LIBOR shall be deemed to be 0.50%.

"LIBOR Loan" means any Loan that bears interest for any Interest Period at a
rate determined by reference to LIBOR.

"LIBOR Office" means the office or offices of the Lender that will be making or
maintaining the LIBOR Loans hereunder. A LIBOR Office may be, at the option of
the Lender, either a domestic or foreign office.

"Lien" means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
that secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise, excluding the interest of a lessor under an
operating lease.

"Loan" means the Lender's revolving loans made pursuant to Section 2 (or any
conversion or continuation thereof), and collectively, all Revolving Loans,
whether made or continued as or converted to Base Rate Advances or LIBOR
Advances.

"Loan Documents" means this Agreement, the Note, the Security Agreement, any
Letter of Credit, and all documents, instruments and agreements delivered in
connection with the foregoing.

''Loan Party" means the Borrower and each Domestic Subsidiary.

"LOC Commitment" means the commitment of the Issuing Lender to issue Letters of
Credit up to the Lender's LOC Committed Amount as specified in Schedule 2.1
(subject to adjustment on account of assignment), as such amount may be reduced
from time to time in accordance with the provisions hereof.

"LOC Committed Amount" means the amount of the LOC Commitment of the Issuing
Lender to issue Letters of Credit as referenced in Section 2.4(a) (subject to
adjustment on account of assignment pursuant to the provisions hereof).

"LOC Documents" means with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.



7

--------------------------------------------------------------------------------

"LOC Obligations" means, at any time, the sum of (i) the aggregate amount which
is available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referred to in such Letters of
Credit plus (ii) the aggregate amount of all payments made, or drafts accepted
for subsequent payments to be made, under Letters of Credit honored by the
Issuing Lender but not theretofore reimbursed.

"Margin Stock" means any "margin stock" as defined in Regulation U of the FRB.

"Material Adverse Change" means any event, development or circumstance that has
had a material adverse effect on (a) the business, assets, properties, results
of operation or financial condition of the Borrower and its Subsidiaries taken
as a whole or (b) the validity or enforceability of this Agreement or any other
Loan Document or the rights and remedies of the Lender thereunder.

"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties results of operation or
financial condition of the Borrower and its Subsidiaries taken as a whole, (b) a
material impairment of the ability of the Borrower to perform any of its
Obligations under any Loan Document or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document.

"Multiemployer Pension Plan" means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any other member of the Controlled
Group makes or is obligated to make contributions, or during the preceding five
plan years, has made or has been obligated to make contributions.

"Note" means the Revolving Note.

"Notice of Borrowing" has the meaning given in Section 2.2.

“Obligations" means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of the Borrower under this Agreement and any other
Loan Document, including Attorney Costs and any reimbursement obligations of the
Borrower in respect of surety bonds that, in each case, are owed to the Lender,
or any Affiliate of the Lender, all Hedging Obligations permitted hereunder that
are owed to the Lender or its Affiliate and all Lender Product Obligations, all
in each case howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due.

"Patriot Act" has the meaning given in Section 15.14.

"PBGC" means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

"Pension Act" means the Pension Protection Act of 2006.

"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or the minimum funding standards of Section 412 of
the Code and is sponsored or maintained by the Borrower or any member of the
Controlled Group or to which the Borrower or any member of the Controlled Group
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.



8

--------------------------------------------------------------------------------

"Permitted Lien" means a Lien expressly permitted hereunder pursuant to Section
11.2.

"Person" means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit or any other
entity, whether acting in an individual, fiduciary or other capacity.

"Prime Rate" means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Lender as its prime rate (whether or
not such rate is actually charged by the Lender), which is not intended to be
the Lender's lowest or most favorable rate of interest at any one time. Any
change in the Prime Rate announced by the Lender shall take effect at the
opening of business on the day specified in the public announcement of such
change; provided that the Lender shall not be obligated to give notice of any
change in the Prime Rate.

"Reportable Event" means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

"Revolving Commitment" means the commitment of the Lender to make Revolving
Loans pursuant to Section 2.1, as such commitment may be reduced pursuant to
Section 6.1 or increased pursuant to Section 6.3. The initial amount of the
Lender's Revolving Commitment is set forth on Schedule 2.1.

"Revolving Loan" has the meaning given in Section 2.1.

"Revolving Note" means the promissory note of the Borrower in favor of the
Lender evidencing the Revolving Loans provided pursuant to Section 2.1, as such
promissory note may be amended, modified, supplemented, extended, renewed or
replaced from time to time.

"Revolving Outstandings" means, at any time, the aggregate principal amount of
all outstanding Revolving Loans.

"SEC" means the Securities and Exchange Commission or any other Governmental
Authority succeeding to any of the principal functions thereof.

"Security Agreement" means that security agreement dated as of the Closing Date
by and between the Borrower, as debtor, and the Lender, as secured party, as the
same may be amended, modified or supplemented from time to time.

"Senior Officer" means, with respect to any Loan Party, any of the chief
executive officer, the president, or the chief financial officer of such Loan
Party.

"Subordinated Debt" means any unsecured Debt of the Borrower that has
subordination terms that have been approved in writing by the Lender.

"Subsidiary" means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Equity Interests as have more than 50% of
the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context



9

--------------------------------------------------------------------------------

otherwise requires, each reference to a Subsidiary herein shall be a reference
to a Subsidiary of the Borrower.

"Tangible Net Worth" means, at any date of determination, and determined in
accordance with GAAP, the sum of the Borrower's assets less the Borrower's
liabilities. For the avoidance of doubt, assets do not include (unless otherwise
consented to in writing by the Lender): (a) any goodwill, patents, trademarks,
trade names, copyrights, operating rights, organizational or developmental
expenses, unamortized debt discount or expense, unamortized deferred charges,
and other assets properly characterized as intangible assets, (b) any write-ups
or assets subsequent to the date of this Agreement, (c) any treasury stock, and
(d) all loans to, or investments in, Affiliates.

"Taxes" means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing.

"Termination Date" means the earlier to occur of (a) November 4, 2021 or (b)
such other date on which the Commitments terminate pursuant to Section 6 or 13.

"Termination Event" means, with respect to a Pension Plan that is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or
any other member of the Controlled Group from such Pension Plan during a plan
year in which the Borrower or any other member of the Controlled Group was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or was deemed
such under Section 4068 of ERISA, (c) the termination of such Pension Plan, the
filing of a notice of intent to terminate the Pension Plan or the treatment of
an amendment of such Pension Plan as a termination under Section 4041 of ERISA,
(d) the institution by the PBGC of proceedings to terminate such Pension Plan,
(e) any event or condition that could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or appointment of a
trustee to administer, such Pension Plan, or (f) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any member of the Controlled
Group.

"Type" means, as to any Loan, its nature as a Base Rate Loan or a LIBOR Loan, as
the case may be.

"UCP" has the meaning given in Section 2.4(g).

"Unfunded Liability" means the amount (if any) by which the present value of all
benefit liabilities under such Plan as defined in $4001(a)(16) of ERISA exceeds
the fair market value of all Pension Plan assets allocable to those benefits,
all determined as of the then most recent valuation date for each Pension Plan
(on the basis of the assumptions used to fund such Pension Plan).

"United States" and "U.S." each means the United States of America.

"Unmatured Event of Default" means any event that, if it continues uncured or
unwaived, will, with lapse of time or notice or both, constitute an Event of
Default.

"Wholly-Owned Subsidiary" means, as to any Person, a Subsidiary of which all of
the Equity Interests (except directors' qualifying Equity Interests) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

1.2Other Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.



10

--------------------------------------------------------------------------------

(b)Section, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

(c)The term "including" is not limiting and means "including without
limitation."

(d)In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including," the words "to" and
"until" each mean "to but excluding" and the word "through" means "to and
including."

(e)Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments will be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, (ii) references to any statute or regulation
shall be construed as including all statutory and regulatory provisions
amending, replacing, supplementing or interpreting such statute or regulation
and (iii) references to any Person shall be deemed to include such Person's
successors and permitted assigns.

(f)This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

(g)This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Borrower and the Lender and are
the products of all parties. Accordingly, they shall not be construed against
the Lender merely because of the Lender's involvement in their preparation.

(h)Except as otherwise specified herein, any reference to a particular time
means such time in Milwaukee, Wisconsin.

SECTION 2COMMITMENTS OF THE LENDER; BORROWING PROCEDURES.

2.1Revolving Commitments. On and subject to the terms and conditions of this
Agreement, the Lender agrees to make loans on a revolving basis ("Revolving
Loans") from time to time until the Termination Date in such amounts as the
Borrower may request from the Lender; provided that the Revolving Outstandings
shall not at any time exceed the Revolving Commitment.

2.2Borrowing Procedures. Borrowings in respect of Revolving Loans shall be
governed by and made pursuant to the terms of one or more sweep or zero balance
account agreements that may be in place from time to time between the Lender and
the Borrower.

2.3Certain Conditions. Notwithstanding any other provision of this Agreement,
the Lender shall not have an obligation to make any Loan if an Event of Default
or Unmatured Event of Default exists.

2.4Letter of Credit Subfacility.

(a)Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and provided that no Event of Default or Unmatured Event of
Default shall have occurred and be continuing, and further subject to any other
terms and conditions which the Issuing Lender may



11

--------------------------------------------------------------------------------

reasonably require in accordance with customary letter of credit issuing
practices, prior to the Termination Date the Issuing Lender shall issue Letters
of Credit for the account of the Borrower (or for the accounts of one or more of
its Subsidiaries, in which event the Borrower shall be an additional obligor
thereunder, and all references in this Section 2.4 to the "Borrower" shall be
deemed to include such Subsidiaries to the extent that any Letter of Credit is
issued for a Subsidiary's account) from time to time upon request by the
Borrower in a form acceptable to the Issuing Lender and the Borrower; provided,
however, that (i) the aggregate amount of LOC Obligations shall not at any time
exceed Five Hundred Thousand and 00/100 Dollars ($500,000.00) (the "LOC
Committed Amount") and (ii) the sum of the aggregate amount of Revolving Loans
plus the aggregate amount of LOC Obligations shall not at any time exceed the
Revolving Commitment. No Letter of Credit as originally issued or as extended
shall have an expiry date extending beyond the Termination Date, except that
prior to the Termination Date a Letter of Credit may be issued or extended with
an expiry date extending beyond the Termination Date if, and to the extent that
the Borrower shall provide cash collateral or Backup Support to the Issuing
Lender on the date of issuance or extension in an amount equal to 105% the
maximum amount available to be drawn under such Letter of Credit. Each Letter of
Credit shall comply with the related LOC Documents. The issuance and expiry date
of each Letter of Credit shall be a Business Day. In the case of a conflict in
the terms of the LOC Documents and this Agreement, the terms of this Agreement
shall control.

(b)Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the Issuing Lender on such prior notice as the Issuing Lender
and the Borrower shall agree. The Issuing Lender will, at least quarterly and
more frequently upon request, provide to the Issuing Lender a detailed report
specifying the Letters of Credit which are then issued and outstanding and any
activity with respect thereto which may have occurred since the date of the
prior report, and including therein, among other things, the account party, the
beneficiary, the face amount, expiry date as well as any payments or expirations
which may have occurred.

(c)[Reservedl

(d)Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Borrower. The Borrower shall reimburse
the Issuing Lender on the first Business Day following notice of payment under
any Letter of Credit (either with the proceeds of a Revolving Loan obtained
hereunder or otherwise) in same day funds as provided herein or in the LOC
Documents, together with interest on the amount of such payment at the Base Rate
from the date of payment until the date of reimbursement. Unless the Borrower
shall notify the Issuing Lender on the date the Borrower receives notice of a
payment of its intent to otherwise reimburse the Issuing Lender, the Borrower
shall be deemed to have requested a Revolving Loan in the amount of the payment
as provided in subsection (e) hereof, the proceeds of which will be used to
satisfy the reimbursement obligations, it being understood that the minimum and
multiples specified in Section 2.2 hereof shall be disregarded as well as the
notice requirements specified in Section 2.2 hereof. The Borrower's
reimbursement obligations hereunder shall be absolute and unconditional under
all circumstances irrespective of any rights of set-off, counterclaim or defense
to payment the Borrower may claim or have against the Issuing Lender, the
beneficiary of the Letter of Credit drawn upon or any other Person, including,
without limitation, any defense based on any failure of the Borrower to receive
consideration or the legality, validity, regularity or unenforceability of the
Letter of Credit.

(e)Amendment, Extension. The issuance of any amendment to increase the amount
of, or the renewal or extension of, any Letter of Credit shall, solely for
purposes of this Agreement, be treated in all respects the same as the issuance
of a new Letter of Credit, but without duplication in computing the aggregate
outstanding amount of LOC Obligations.



12

--------------------------------------------------------------------------------

(f)Uniform Customs and Practices. The Issuing Lender shall have documentary
Letters of Credit be subject to The Uniform Customs and Practice for Documentary
Credits, as published as of the date of issue by the International Chamber of
Commerce (the "UCP"), in which case the UCP may be incorporated therein and
deemed in all respects to be a part thereof, with such exceptions thereto as the
beneficiary may request and the Issuing Lender and account party may approve.

SECTION 3EVIDENCING OF LOANS.

3.1Note. Upon the Lender's request, the Loans shall be evidenced by a Note
payable to the order of the Lender in a face principal amount equal to the
Lender's Revolving Commitment.

3.2Recordkeeping. The Lender shall record in its records the date and amount of
each Loan made hereunder, each repayment thereof and, in the case of each LIBOR
Loan, the dates on which each Interest Period for such Loan will begin and end.
The aggregate unpaid principal amount so recorded will be rebuttably presumptive
evidence of the principal amount of the Loans owing and unpaid. The failure to
so record any such amount or any error in so recording any such amount shall
not, however, limit or otherwise affect the Obligations of the Borrower
hereunder or under the Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.

SECTION 4INTEREST.

4.1Interest Rates. The Borrower promises to pay interest on the unpaid principal
amount of each Loan for the period commencing on the date of such Loan until
such Loan is paid in full for Base Rate Loans, at a rate per annum equal to the
sum of the Base Rate from time to time in effect plus the Applicable Margin from
time to time in effect, and for LIBOR Loans, at a rate per annum equal to the
sum of LIBOR applicable to each Interest Period for such Loan plus the
Applicable Margin from time to time in effect, provided that at any time an
Event of Default exists, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate plus 2%).

4.2Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the first day of each calendar quarter, upon a prepayment
of such Loan and at maturity. Accrued interest on each LIBOR Loan shall be
payable on the first day immediately succeeding the last day of each Interest
Period relating to such Loan, upon a prepayment of such Loan, and at maturity.
After maturity, and at any time an Event of Default exists, accrued interest on
all Loans shall be payable on demand.

4.3Setting and Notice of Rates. The applicable LIBOR for each Interest Period
shall be determined by the Lender, and notice thereof shall be given by the
Lender promptly to the Borrower. Each determination of the applicable LIBOR by
the Lender shall be conclusive and binding upon the parties hereto in the
absence of demonstrable error. The Lender shall, upon written request of the
Borrower, deliver to the Borrower a statement showing the computations used by
the Lender in determining any applicable LIBOR hereunder.

4.4Computation of Interest. Interest shall be computed on a 365/360 basis; that
is, by applying the ratio of the interest rate over a year of 360 days. The
applicable interest rate for each Base Rate Loan shall change simultaneously
with each change in the Base Rate.

4.5Additional Interest on LIBOR Loans. The Borrower agrees to pay to the Lender,
for any period that the Lender is required by applicable law, rule or
regulation, or any guideline, request or



13

--------------------------------------------------------------------------------

directive of any Governmental Authority (whether or not having the force of
law), to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as "Eurocurrency
liabilities"), additional interest on the unpaid principal amount of each LIBOR
Loan equal to the actual costs of such reserves allocated to such Loan by the
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least five days' prior notice of such additional interest from the
Lender, which notice shall state that the Lender is generally taking comparable
action with respect to a material portion of its similarly situated borrowers
(it being understood that if the Lender fails to give such notice at least five
days prior to a date on which such additional interest is payable, such
additional interest shall be due and payable five days after receipt of such
notice).

SECTION 5FEES.

5.1Letter of Credit Fee. In consideration of the issuance of Letters of Credit
hereunder, the Borrower agrees to pay to the Issuing Lender a fee (the "Letter
of Credit Fee") with respect to each Letter of Credit requested by the Borrower
equal to the Applicable Margin for LIBOR Loans per annum on the average daily
maximum amount available to be drawn under such Letter of Credit from the date
of issuance calculated for the term of availability thereof. The Letter of
Credit Fee shall be payable quarterly in arrears with respect to each Letter of
Credit on the first day of each calendar quarter and on the Termination Date and
shall be in lieu of any other fees in connection with the issuance of Letters of
Credit hereunder.

SECTION 6

REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS; INCREASE
OPTION.

6.1Reduction or Termination of the Revolving Commitment. The Borrower may from
time to time on at least five (5) Business Days' prior written notice received
by the Lender permanently reduce the Revolving Commitment to an amount not less
than the Revolving Outstandings. Any such reduction shall be in an amount not
less than $5,000,000 or a higher integral multiple of $5,000,000. Concurrently
with any reduction of the Revolving Commitments of Lender to zero and a
termination of the Revolving Commitment of the Lender, the Borrower shall pay
all unpaid interest, Letter of Credit Fees, and other Obligations of the
Borrower, if any, in respect of such Loans. Any such reduction notice may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Lender on or prior to the
specified effective date) if such condition is not satisfied.

6.2Repayments. The Revolving Loans shall be paid in full and the Revolving
Commitment shall terminate on the Termination Date.

6.3Increase Option. The Borrower may from time to time, by providing a written
request to the Lender, elect to increase the Revolving Commitment to minimum
increments of $2,500,000, so long as, after giving effect thereto, the aggregate
amount of all such increases does not exceed Ten Million Dollars ($10,000,000;
each such increase, an "Increase"); provided, however, the parties agree and
acknowledge that the Lender shall be under no obligation to increase its
Revolving Commitment. Notwithstanding any term herein to the contrary, no
Increase shall become effective under this Section 6.3 unless, on the proposed
date of the effectiveness of such Increase; (i) the conditions set forth in
Section 12 shall be satisfied or waived in writing by the Lender and the Lender
shall have received a certificate to that effect dated such date and executed by
a Senior Officer and (ii) no Event of Default or Unmatured Event of Default
shall have occurred and be continuing.



14

--------------------------------------------------------------------------------

SECTION 7MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1Making of Payments. All payments of principal or interest on the Note, and of
all fees, shall be made by the Borrower to the Lender in immediately available
funds at the office specified by the Lender not later than 12:00 P.M., on the
date due; and funds received after that hour shall be deemed to have been
received by the Lender on the following Business Day. All payments made by the
Borrower hereunder or under any Loan Documents shall be made without setoff,
counterclaim, or other defense.

7.2Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees or other amounts, falls due on a day that is
not a Business Day, then such due date shall be extended to the immediately
following Business Day (unless, in the case of a LIBOR Loan, such immediately
following Business Day is the first Business Day of a calendar month, in which
case such due date shall be the immediately preceding Business Day) and, in the
case of principal, additional interest shall accrue and be payable for the
period of any such extension.

7.3Setoff. The Borrower agrees that the Lender has all rights of set-off and
bankers' lien provided by applicable law, and in addition thereto, the Borrower
agrees that at any time any Event of Default exists, the Lender may apply to the
payment of any Obligations of the Borrower hereunder, whether or not then due,
any and all balances, credits, deposits, accounts or moneys of the Borrower then
or thereafter with the Lender, excluding any trust accounts and any accounts
with funds held for the benefit of third parties. The Lender will promptly
notify the Borrower after the exercise of any such rights.

7.4Taxes.

(a)To the extent permitted by applicable law, all payments hereunder or under
the Loan Documents (including any payment of principal, interest or fees) to, or
for the benefit of, any person shall be made by the Borrower free and clear of
and without deduction or withholding for, or account of, any Taxes now or
hereinafter imposed by any taxing authority.

(b)If the Borrower makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, the Borrower shall increase the payment hereunder or under any such Loan
Document so that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.4(b)), the amount paid to the Lender or equals the amount that
was payable hereunder or under any such Loan Document without regard to such
Taxes. To the extent the Borrower withholds any Taxes on payments hereunder or
under any Loan Document, the Borrower shall pay the full amount deducted to the
relevant taxing authority within the time allowed for payment under applicable
law and shall deliver to the Lender within 30 days after it has made payment to
such authority any receipt issued by such authority (or other evidence
satisfactory to the Lender) evidencing the payment of all amounts so required to
be deducted or withheld from such payment.

(c)If the Lender is required by law to make any payments of any Taxes on or in
relation to any amounts received or receivable hereunder or under any other Loan
Document, or any Tax is assessed against the Lender with respect to amounts
received or receivable hereunder or under any other Loan Document, the Borrower
will indemnify the Lender against (i) such Tax (and any reasonable counsel fees
and expenses associated with such Tax) and (ii) any taxes imposed as a result of
the receipt of the payment under this Section 7.4(c). A certificate prepared in
good faith as to the amount of such payment by Lender shall, absent demonstrable
error, be final, conclusive and binding on all parties.



15

--------------------------------------------------------------------------------

SECTION 8

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS; FUNDING MATTERS; ISSUING
LENDER INDEMNIFICATION.

8.1Increased Costs. (a) If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any Governmental Authority or comparable agency charged with the interpretation
or administration thereof, or compliance by the Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:

(i)imposes, modifies or deems applicable any reserve (including any reserve
imposed by the FRB, but excluding any reserve included in the determination of
LIBOR pursuant to Section 4), special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by the
Lender; or

(ii)imposes on the Lender any other condition affecting its LIBOR Loans, the
Note or its obligation to make LIBOR Loans;

(iii)subjects the Lender to any tax of any kind whatsoever with respect to this
Agreement or changes the basis of taxation of payments to the Lender in respect
thereof;



and the result of anything described in clauses (i) and (iii) above is to
increase the cost to (or to impose a cost on) the Lender (or any LIBOR Office of
the Lender) of making or maintaining any LIBOR Loan, or to reduce the amount of
any sum received or receivable by the Lender (or its LIBOR Office) under this
Agreement or under the Note with respect thereto, then promptly after demand by
the Lender (which demand shall be accompanied by a certificate setting forth the
basis for such demand and a calculation of the amount thereof in reasonable
detail) the Borrower shall pay directly to the Lender such additional amount as
will compensate the Lender for such increased cost or such reduction, so long as
such amounts have accrued on or after the day that is 120 days prior to the date
on which the Lender first made demand therefor.

(b)If the Lender determines that any Change in, or the adoption or phase-in of,
any applicable law, rule or regulation regarding capital adequacy, or any Change
in the interpretation or administration thereof by any Governmental Authority or
comparable agency charged with the interpretation or administration thereof, or
the compliance by the Lender or any Person controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the Lender's or such
controlling Person's capital as a consequence of the Lender's obligations to a
level below that which the Lender or such controlling Person could have achieved
but for such Change, adoption, phase-in or compliance (taking into consideration
the Lender's or such controlling Person's policies with respect to capital
adequacy) by an amount deemed by the Lender or such controlling Person to be
material, then from time to time, promptly after demand by the Lender (which
demand shall be accompanied by a certificate setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail), the
Borrower shall pay to the Lender such additional amount as will compensate the
Lender or such controlling Person for such reduction so long as such amounts
have accrued on or after the day that is 120 days prior to the date on which the
Lender first made demand therefor. “Change” means (i) any change after the date
of this Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of
or change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation or directive (whether or not having the force
of law) or in the interpretation, promulgation, implementation or administration
thereof after the date of this Agreement which affects the amount of capital
required or expected to be maintained by the Lender of the Issuing Lender or any
corporation controlling the Lender or the Issuing Lender.



16

--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of this Agreement, all requests,
rules, guidelines or directives in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act shall be deemed to be a Change regardless of
the date enacted, adopted or issued and all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States financial regulatory authorities shall
be deemed to be a Change regardless of the date adopted, issued, promulgated or
implemented. "Risk-Based Capital Guidelines" means (i) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States including
transition rules, and any amendments to such regulations adopted prior to the
date of this Agreement.

8.2 Basis for Determining Interest Rate Inadequate or Unfair. If:

(a)the Lender determines (which determination shall be binding and conclusive on
the Borrower) that by reason of circumstances affecting the interbank LIBOR
market adequate and reasonable means do not exist for ascertaining the
applicable LIBOR; or

(b)the Lender advises the Borrower that LIBOR will not adequately and fairly
reflect the cost to the Lender of maintaining or funding LIBOR Loans for such
Interest Period (taking into account any amount to which the Lender may be
entitled under Section 8.1) or that the making or funding of LIBOR Loans has
become impracticable as a result of an event occurring after the date of this
Agreement that in the opinion of Lender materially affects such Loans;

then the Lender shall promptly notify the Borrower thereof and, so long as such
circumstances shall continue, (i) the Lender shall be under no obligation to
make any LIBOR Loans and (ii) on the last day of the current Interest Period for
each LIBOR Loan, such Loan shall, unless then repaid in full, automatically
convert to a Base Rate Loan.

Notwithstanding the foregoing or any other provisions of this Agreement to the
contrary, if at any time the Lender determines (which Lender determination shall
be conclusive absent demonstrable error), or the Borrower notifies the Lender
that the Borrower has determined, that (i) the circumstances set forth in clause
(a) above have arisen and such circumstances are unlikely to be temporary, (ii)
the circumstances set forth in clause (a) above have not arisen but the
supervisor for the administrator of the London interbank offered rate or a
Governmental Authority having jurisdiction over the Lender has made a public
statement identifying a specific date after which such rate shall no longer be
used for determining interest rates for loans, or (iii) loan agreements
currently being executed, or that include language similar to that contained in
this Section are being executed or amended (as applicable), to incorporate or
adopt a new benchmark interest rate to replace such rate, then the Lender and
the Borrower shall endeavor to establish an alternate rate of interest to the
London interbank offered rate for purposes of the Loan Documents that gives due
consideration to the then prevailing market convention for determining a rate of
interest for loans in the United States at such time, and shall enter into an
amendment to this Agreement and the other Loan Documents, as applicable, to
reflect such alternate rate of interest and such other related changes to this
Agreement and the other Loan Documents as may be applicable (including, without
limitation, implementation of a Benchmark Replacement Adjustment); provided
that, if such alternate rate of interest shall be less than 0.50%, such rate
shall be deemed to be 0.50%. As used herein, "Benchmark Replacement Adjustment"
means, with respect to any replacement of the London interbank offered rate with
a new benchmark rate for each applicable Interest Period, the spread adjustment,
or method for calculating or determining such spread adjustment (which may be a
positive or negative value or zero), that has been selected by the Lender and
the Borrower giving due consideration to (x) any selection or recommendation of
a spread adjustment, or method for calculating or determining such



17

--------------------------------------------------------------------------------

spread adjustment, for the replacement of the London interbank offered rate with
the applicable new benchmark rate by the relevant Governmental Authority or (y)
any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the London interbank offered rate with the applicable new
benchmark rate for U.S. Dollar-denominated credit facilities at such time.
Notwithstanding anything to the contrary in Section 15.1, such amendment shall
become effective without any further action or consent of any other party to
this Agreement. Until an alternate rate of interest shall be determined in
accordance with this paragraph (but, in the case of the circumstances described
in clause (ii) or clause (iii), only to the extent the applicable London
interbank offered rate is not available or published at such time on a current
basis), (A) any purported conversion of any Loan to, or continuation of any Loan
as, a LIBOR Loan shall be ineffective, (B) if any Notice of Borrowing requests a
LIBOR Loan, such Loan shall be made as a Base Rate Loan and (C) each outstanding
LIBOR Loan shall convert to a Base Rate Loan at the end of the Interest Period
in which the circumstances described in the first sentence of this paragraph
have occurred.

8.3Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law, rule or regulation, or any change in the
interpretation of any applicable law, rule or regulation by any governmental or
other regulatory body charged with the administration thereof, should make it
(or in the good faith judgment of the Lender cause a substantial question as to
whether it is) unlawful for the Lender to make, maintain or fund LIBOR Loans,
then the Lender shall promptly notify the Borrower and, so long as such
circumstances shall continue, (a) the Lender shall have no obligation to make
any LIBOR Loan (but shall make Base Rate Loans in an amount equal to the amount
of LIBOR Loans that would be made by the Lender at such time in the absence of
such circumstances) and (b) on the last day of the current Interest Period for
each LIBOR Loan of the Lender (or, in any event, on such earlier date as may be
required by the relevant law, regulation or interpretation), such LIBOR Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.
Each Base Rate Loan made by the Lender that, but for the circumstances described
in the foregoing sentence, would be a LIBOR Loan (an "Affected Loan") shall
remain outstanding for the period corresponding to the Group of LIBOR Loans of
which such Affected Loan would be a part absent such circumstances.

8.4Funding Losses. The Borrower hereby agrees that promptly after demand by the
Lender (which demand shall be accompanied by a certificate setting forth the
basis for and calculation of the amount being claimed), the Borrower will
indemnify the Lender against any net loss or expense that the Lender may sustain
or incur (including any net loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by the Lender to
fund or maintain any LIBOR Loan), as reasonably determined by the Lender, as a
result of (a) any payment, prepayment or conversion of any LIBOR Loan of the
Lender on a date other than the last day of an Interest Period for such Loan
(including any conversion pursuant to Section 8.3) or (b) any failure of the
Borrower to borrow any Loan on a date specified therefor in a notice of
borrowing pursuant to this Agreement.

8.5Right of Lender to Fund Through Other Offices. The Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of the Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
the Lender and the obligation of the Borrower to repay such Loan shall
nevertheless be to the Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

8.6Discretion of Lender as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, the Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if the Lender had actually funded and
maintained each LIBOR Loan during each Interest Period for such Loan through the
purchase of deposits



18

--------------------------------------------------------------------------------

having a maturity corresponding to such Interest Period and bearing an interest
rate equal to LIBOR for such Interest Period.

8.7Mitigation of Circumstances. The Lender shall promptly notify the Borrower of
any event of which it has knowledge that will result in, and will use reasonable
commercial efforts available to it (and not, in the Lender's sole judgment,
otherwise disadvantageous to such Lender) to mitigate or avoid, (i) any
obligation by the Borrower to pay any amount pursuant to Section 7.5 or 8.1 or
(ii) the occurrence of any circumstances described in Section 8.2 or 8.3 (and,
if the Lender has given notice of any such event described in clause (i) or (ii)
above and thereafter such event ceases to exist, the Lender shall promptly so
notify the Borrower). Without limiting the foregoing, the Lender will designate
a different funding office if such designation will avoid (or reduce the cost to
the Borrower of) any event described in clause (i) or (ii) above and such
designation will not, in the Lender's sole judgment, be otherwise
disadvantageous to the Lender.

8.8Indemnification: Nature of Issuing Lender's Duties.

(a)In addition to its other obligations under Section 2, the Borrower hereby
agrees to protect, indemnify, pay and save the Issuing Lender harmless from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including Attorney Costs) that the Issuing Lender may
incur or be subject to as a consequence, direct or indirect, of (A) the issuance
of any Letter of Credit or (B) the failure of the Issuing Lender to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions, herein called "Government
Acts").

(b)As between the Borrower and the Issuing Lender, the Borrower shall assume all
risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Issuing Lender shall not be responsible: (i) for the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii)
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher beyond the control of the Issuing
Lender; (v) for errors in interpretation of technical terms; (vi) for any loss
or delay beyond the control of the Issuing Lender in the transmission or
otherwise of any document required in order to make a drawing under a Letter of
Credit or of the proceeds thereof; and (vii) for any consequences arising from
causes beyond the control of the Issuing Lender, including, without limitation,
any Government Acts. None of the above shall affect, impair, or prevent the
vesting of the Issuing Lender's rights or powers hereunder.

(c)In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by the Issuing Lender, under
or in connection with any Letter of Credit or the related certificates, if taken
or omitted in good faith and with reasonable care, shall not put such Issuing
Lender under any resulting liability to the Borrower. It is the intention of the
parties that this Agreement shall be construed and applied to protect and
indemnify the Issuing Lender against any and all risks involved in the issuance
of the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any present or future Government Acts. The
Issuing Lender shall not, in any way, be



19

--------------------------------------------------------------------------------

liable for any failure by the Issuing Lender or anyone else to pay any drawing
under any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of the Issuing Lender.

(d)Nothing in this Section 8.8 is intended to limit the reimbursement obligation
of the Borrower contained in Section 2.4(d) hereof. The obligations of the
Borrower under this Section 8.8 shall survive the termination of this Agreement.
No act or omissions of any current or prior beneficiary of a Letter of Credit
shall in any way affect or impair the rights of the Issuing Lender to enforce
any right, power or benefit under this Agreement.

(e)Notwithstanding anything to the contrary contained in this Section 8.8, the
Borrower shall have no obligation to indemnify the Issuing Lender in respect of
any liability incurred by such Issuing Lender arising out of the gross
negligence, bad faith, willful misconduct or breach of contract of the Issuing
Lender (including action not taken by the Issuing Lender) or to reimburse the
Issuing Lender for payments made by such Issuing Lender on a Letter of Credit
with respect to which the drafts and accompanying documents do not reasonably
appear to comply with the terms of the Letter of Credit, as determined by a
court of competent jurisdiction.

8.9 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of the Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lender may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of the Note and termination of this Agreement.

SECTION 9REPRESENTATIONS AND WARRANTIES.

To induce the Lender to enter into this Agreement and to induce the Lender to
make Loans hereunder, the Borrower represents and warrants (as of the date of
each Advance and as of each other date upon which such representations and
warranties are deemed to be made hereunder) to the Lender that:

9.1Corporate Existence. The Borrower is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, and it is duly
qualified and authorized to do business and is in good standing (or the
equivalent) as a foreign entity in the jurisdictions where the character of its
property or its business activities makes such qualification necessary, except
for such jurisdictions where the failure to so qualify or be in good standing
(or the equivalent) could not reasonably be expected to have a Material Adverse
Effect.

9.2Authorization; No Conflict. The Borrower has the right and power and is duly
authorized to execute and deliver each Loan Document to which it is a party and
to perform and observe the provisions of the Loan Documents to which it is a
party; the Borrower is duly authorized to borrow monies hereunder. The
execution, delivery and performance by the Borrower of each Loan Document to
which it is a party, and the borrowings by the Borrower hereunder, do not and
will not (a) require any consent or approval of any Governmental Authority or
agency thereof (other than any consent or approval that has been obtained and is
in full force and effect), (b) conflict with, violate, result in any breach of
any of the provisions of, or constitute a default under, (i) any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
that is binding on the Borrower, (ii) the charter, by-laws or other
organizational documents of the Borrower or (iii) any material agreement,
indenture, instrument or other document, or any judgment, order or decree, that
is binding upon the Borrower or any of its properties, except to the extent that
such conflict could not reasonably be expected to have a Material Adverse Effect
or (c) require, or result in, the creation or imposition of any Lien on any
asset of the Borrower (other than, for the avoidance of doubt, any Liens that
may be created pursuant to the Loan Documents to secure the Obligations).



20

--------------------------------------------------------------------------------

9.3Validity and Binding Nature; Enforceability. This Agreement and each other
Loan Document to which the Borrower is a party is the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting the enforceability of creditors' rights generally and to general
principles of equity.

9.4Compliance with Laws and Contracts. The Borrower:

(a)holds all material permits, certificates, licenses, orders, registrations,
franchises, authorizations necessary for the conduct of its business and is in
compliance with all applicable laws relating thereto, except to the extent that
such noncompliance could not reasonably be expected to have a Material Adverse
Effect; and

(b)is not in violation of or in default under any material agreement to which it
is a party or by which any material portion of its assets is subject or bound,
other than for such violations or defaults that could not reasonably be expected
to have a Material Adverse Effect.

9.5Financial Condition. The audited consolidated financial statements of the
Borrower and its consolidated Subsidiaries for the Fiscal Year ended December
31, 2019 and the unaudited consolidated financial statements of the Borrower and
its consolidated Subsidiaries for the quarter ended June 30, 2020, previously
delivered to the Lender, are true and complete in all material respects, were
prepared in accordance with GAAP (subject, in the case of such unaudited
statements, to the absence of footnotes and to normal year-end adjustments) and
present fairly, in all material respects, the financial condition of the
Borrower and its consolidated Subsidiaries as of the dates of such financial
statements and the results of their operations for the periods then ending.

9.6No Material Adverse Change. There has been no Material Adverse Change since
September 30, 2020.

9.7Litigation. No litigation (including derivative actions), arbitration
proceeding or governmental investigation or proceeding is pending or, to the
knowledge of a Senior Officer of the Borrower, threatened in writing against the
Borrower that could reasonably be expected to have a Material Adverse Effect.
Other than any liability incident to such litigation or proceedings, the audited
consolidated financial statements of the Borrower and its consolidated
Subsidiaries show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries which are required
by GAAP to be reflected in such financial statements.

9.8Ownership of Properties; Liens. The Borrower has good and, in the case of
real property, marketable title to, or a valid leasehold or other contractual
interest in, all of its properties and assets, real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens (including any
Liens on trademarks, service marks, copyrights and the like), except for
Permitted Liens.

9.9Equity Ownership; Subsidiaries. All issued and outstanding Equity Interests
of each Loan Party are duly authorized and validly issued, fully paid and
non-assessable (except as required by law), and such securities were issued in
compliance with all applicable state and federal laws concerning the issuance of
securities. Schedule 9.9 sets forth, as of the Closing Date, each Subsidiary,
its jurisdiction of formation, and its relationship to the Borrower, including
the percentage of each class of stock (or membership interests) owned by the
Borrower or such Subsidiary. Except as set forth on Schedule 9.9, as



21

--------------------------------------------------------------------------------

of the Closing Date, the Borrower directly or indirectly owns all of the Equity
Interests of each of its Subsidiaries.

9.10Pension Plans. (a) The Unfunded Liability of all Pension Plans could not
reasonably be expected to have a Material Adverse Effect. Each Pension Plan
complies in all material respects with all applicable requirements of law and
regulations, except to the extent noncompliance could not reasonably be expected
to have a Material Adverse Effect. No contribution failure under Section 412 of
the Code, Section 303 of ERISA (or, prior to the effective date of the Pension
Act, under Section 302 of ERISA) or the terms of any Pension Plan has occurred
with respect to any Pension Plan, sufficient to give rise to a Lien securing a
material amount under Section 303(k) of ERISA (or, prior to the effective date
of the Pension Act, under Section 302(f) of ERISA), or otherwise to have a
Material Adverse Effect. There are no pending or, to the knowledge of the
Borrower, threatened claims, actions, investigations or lawsuits against any
Pension Plan, any fiduciary of any Pension Plan, or the Borrower or any other
member of the Controlled Group with respect to a Pension Plan or a Multiemployer
Pension Plan that could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any other member of the Controlled Group has
engaged in any prohibited transaction (as defined in Section 4975 of the Code or
Section 406 of ERISA) in connection with any Pension Plan or Multiemployer
Pension Plan that would reasonably be expected to have a Material Adverse
Effect. Within the past five years, neither the Borrower nor any other member of
the Controlled Group has engaged in a transaction that resulted in a Pension
Plan with an Unfunded Liability being transferred out of the Controlled Group
that could reasonably be expected to have a Material Adverse Effect. No
Termination Event has occurred or is reasonably expected to occur with respect
to any Pension Plan that could reasonably be expected to have a Material Adverse
Effect.

(b) Except to the extent the following could not reasonably be expected to have
a Material Adverse Effect: all required contributions (if any) have been made to
any Multiemployer Pension Plan by the Borrower or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Borrower nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred that, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Borrower nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

9.11 Investment Company Act. The Borrower is not an "investment company" or a
company "controlled" by an "investment company" or a "subsidiary" of an
"investment company," within the meaning of the Investment Company Act of 1940.

9.12 Regulations. Neither the Borrower nor any Subsidiary owns or is carrying
any Margin Stock in violation of Regulation U of the FRB or is engaged
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. The use of
the proceeds of any Loan will not violate, or be inconsistent with, the
provisions of Regulation T, U or X of the FRB or any other regulation of the
FRB.

9.13 Taxes. The Borrower has timely filed all tax returns required by law to
have been filed by it and has paid all taxes and governmental charges due and
payable with respect to each such return, except any such taxes or charges that
are being contested in good faith by appropriate action and for



22

--------------------------------------------------------------------------------

which adequate reserves in accordance with GAAP have been set aside on its
books, and except where the failure to file such tax returns or to pay such
taxes could not reasonably be expected to have a Material Adverse Effect. The
Borrower has made adequate reserves on its books and records in accordance with
GAAP for all taxes that have accrued but that are not yet due and payable.

9.14 Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to each borrowing hereunder and the use of the proceeds thereof,
with respect to the Borrower, (a) the fair value of its assets is greater than
the amount of its liabilities, (b) the present fair salable value of its assets
is not less than the amount that will be required to pay the probable liability
on its debts as they become absolute and matured, (c) it is able to realize upon
its assets and pay its debts and other liabilities as they mature in the normal
course of business, (d) it does not intend to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature and (e) it is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which its property
would constitute unreasonably small capital.

9.15 Environmental Matters. The on-going operations of each Loan Party comply in
all respects with all Environmental Laws, except such non-compliance that could
not (if enforced in accordance with applicable law) reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
Each Loan Party has obtained, and maintained in good standing, all licenses,
permits, authorizations, registrations and other approvals required under any
Environmental Law and required for their respective ordinary course operations,
and for their reasonably anticipated future operations, and each Loan Party is
in compliance with all terms and conditions thereof, except with respect to each
of the foregoing where the failure to do so could not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
No Loan Party or any of its properties or operations is subject to, or
reasonably anticipates the issuance of, any written order from or agreement with
any federal, state or local Governmental Authority, nor subject to any judicial
or docketed administrative or other proceeding, respecting any Environmental
Law, Environmental Claim or Hazardous Substance, which could reasonably be
expected to have a Material Adverse Effect. There are no Hazardous Substances or
other conditions or circumstances existing with respect to any property, arising
from operations prior to the Closing Date, or relating to any waste disposal, of
any Loan Party that would reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect. No Loan Party has any
underground storage tanks that are not properly registered or permitted under
applicable Environmental Laws or that at any time have released, leaked,
disposed of or otherwise discharged Hazardous Substances, in each case which
could reasonably be expected to have a Material Adverse Effect.

9.16 Insurance. The properties of each Loan Party are insured with financially
sound and reputable insurance companies, in such amounts, with such deductibles
and covering such risks as required by law or governmental regulation or court
decree or order applicable to it and as customarily carried by companies engaged
in similar businesses and owning similar properties in localities where such
Loan Parties operate, except where the failure to maintain such insurance could
not reasonably be expected to have a Material Adverse Effect.

9.17 Information. All information heretofore or contemporaneously herewith
furnished in writing by the Borrower to the Lender for purposes of or in
connection with this Agreement and the transactions contemplated hereby is, and
all written information hereafter furnished by or on behalf of the Borrower to
the Lender pursuant hereto or in connection herewith will, when taken as a whole
be, true and accurate in all material respects on the date as of which such
information is dated or certified, and none of such information is or will, when
taken as a whole, be incomplete by omitting to state any material fact necessary
to make such information not misleading in light of the circumstances under
which it was given on the date as of which such information is dated or
certified (it being recognized by



23

--------------------------------------------------------------------------------

the Lender that any projections and forecasts provided by the Borrower are based
on good faith estimates and assumptions believed by the Borrower to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

9.18 Intellectual Property. The Borrower owns and possesses or has a license or
other right to use all patents, patent rights, trademarks, trademark rights,
trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect, without any infringement upon rights
of others that could reasonably be expected to have a Material Adverse Effect.

9.19 Labor Matters. The Borrower is not subject to any material labor or
collective bargaining agreement on the Closing Date. There are no existing or
threatened, in writing, strikes, lockouts or other labor disputes against the
Borrower that singly or in the aggregate could reasonably be expected to have a
Material Adverse Effect. Hours worked by and payment made to employees of the
Borrower are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters, except to the
extent such violation could not reasonably be expected to have a Material
Adverse Effect.

9.20 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by the Borrower of any Debt hereunder or under
any other Loan Document.

9.21 Compliance with OFAC. To the knowledge of the Senior Officers of the
Borrower, neither the Borrower nor any Person who owns a controlling interest in
or otherwise controls the Borrower is (a) listed on the Specially Designated
Nationals and Blocked Person List maintained by OFAC, the Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (b) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Order.

SECTION 10AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations (excluding Hedging Obligation and Lender Product Obligations)
hereunder and under the other Loan Documents are paid in full (other than
contingent Obligations that are not due and payable and any Obligations
supported by cash collateral or Backup Support), the Borrower agrees that,
unless at any time the Lender shall otherwise expressly consent in writing, it
will:

10.1Reports, Certificates and Other Information. Furnish to the Lender:

10.1.1Annual Report. Promptly when available and in any event within 120 days
after the close of each Fiscal Year a copy of the annual audit report of the
Borrower and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of income and comprehensive income
and cash flows of the Borrower and its Subsidiaries as at the end of such Fiscal
Year, certified without adverse reference to going concern value and without
qualification (other than with respect to the scope of the audit in connection
with an acquisition) by independent auditors of recognized standing selected by
the Borrower.

10.1.2Interim Reports. Promptly when available and in any event within 45 days
after the end of each Fiscal Quarter (except the last Fiscal Quarter of each
Fiscal Year), consolidated balance



24

--------------------------------------------------------------------------------

sheets and profit and loss statement of the Borrower and its Subsidiaries as of
the end of such Fiscal Quarter, certified by a Senior Officer of the Borrower.

10.1.3Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
with appropriate insertions, dated the date of such annual report or such
quarterly statements and signed by a Senior Officer of the Borrower, containing
(i) a computation of the Borrower's Tangible Net Worth and (ii) a written
statement to the effect that such officer is not aware of any Event of Default
or Unmatured Event of Default that has occurred and is continuing or, if there
is any such event, describing it and the steps, if any, being taken to cure it.

10.1.4Reports to the SEC and to Shareholders. Promptly upon the filing or public
distribution thereof, copies of all regular, periodic or special reports of any
Loan Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than any exhibits thereto and other than on Form
S-8); and copies of all proxy statements or other material communications with
respect to financial matters of the Borrower made to security holders generally.

10.1.5Notice of Default, Litigation and ERISA Matters. Promptly after knowledge
thereof by a Senior Officer of the Borrower of any of the following, written
notice describing the same and the steps being taken by the Borrower or the
Subsidiary affected thereby with respect thereto:

(a)the occurrence of an Event of Default or an Unmatured Event of Default;

(b)any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Borrower to the Lender that has been instituted or,
to the knowledge of the Borrower, is threatened in writing against any Loan
Party or to which any of the properties of any Loan Party is subject that would
reasonably be likely to have a Material Adverse Effect;

(c)the occurrence of any Change of Control;

(d)the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required material contribution to any Pension Plan
(if such failure is sufficient to give rise to a Lien securing a material amount
under Section 303(k) of ERISA or under Section 430(k) of the Code) or to any
Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan that could reasonably be expected to result in the requirement that
the Borrower furnish a bond or other security securing a material amount to the
PBGC or such Pension Plan, or the occurrence of any event with respect to any
Pension Plan or Multiemployer Pension Plan that could reasonably be expected to
result in the incurrence by any member of the Controlled Group of any material
liability, fine or penalty (including any claim or demand for withdrawal
liability in a material amount or partial withdrawal liability in a material
amount from any Multiemployer Pension Plan), or any material increase in the
contingent liability of the Borrower with respect to any post-retirement welfare
benefit plan or other employee benefit plan of the Borrower or another member of
the Controlled Group, or any notice that any Multiemployer Pension Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is insolvent;

(e)any cancellation or material decrease in coverage in any insurance maintained
by the Borrower; or



25

--------------------------------------------------------------------------------

(f)any other event that could reasonably be expected to have a Material Adverse
Effect.

10.1.6Other Information. Promptly from time to time, such other information
concerning the business or financial position of the Loan Parties as the Lender
may reasonably request, and, if requested, shall be certified by a Senior
Officer of the Borrower or such Loan Party.

10.2Books, Records and Inspections. Keep, and cause each other Loan Party to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, at any reasonable time
and with reasonable notice (or at any time without notice if an Event of Default
exists), the Lender or any representative thereof (i) to inspect the properties
and operations of the Loan Parties, (ii) to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors
(and the Borrower hereby authorizes such independent auditors to discuss such
financial matters with the Lender or any representative thereof), and (iii) to
examine (and, at the expense of the Loan Parties, photocopy extracts from) any
of its books or other records. All such visits, examinations and inspections by
the Lender beyond one (l) such of any of the forgoing in any fiscal year shall
be at the expense of the Lender, as applicable, unless an Event of Default or
Unmatured Event of Default exists.

10.3Maintenance of Property; Insurance. (a) Keep, and cause each other Loan
Party to keep, all property useful and necessary in the business of the Loan
Parties in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(b) Except to the extent the failure to so maintain could not reasonably be
expected to have a Material Adverse Effect, maintain, and cause each other Loan
Party to maintain, with responsible insurance companies, such insurance coverage
as may be required by any law or governmental regulation or court decree or
order applicable to it and such other insurance, to such extent and against such
hazards and liabilities, as is customarily maintained by companies similarly
situated; and, upon request of the Lender, furnish to the Lender a certificate
setting forth in reasonable detail the nature and extent of all insurance
maintained by the Loan Parties.

10.4 Compliance with Laws; Payment of Taxes and Liabilities. Except to the
extent the failure to comply with any of the following could not reasonably be
expected to have a Material Adverse Effect: (a) Comply, and cause each other
Loan Party to comply, in all material respects with all applicable laws, rules,
regulations, decrees, orders, judgments, licenses and permits; (b) without
limiting clause (a) above, ensure, and cause each other Loan Party to ensure,
that no Person who owns a controlling interest in or otherwise controls a Loan
Party is or shall be (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by OFAC, the Department of the Treasury, and/or
any other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (ii) a Person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders; (c) without limiting
clause (a) above, comply, and cause each other Loan Party to comply, with all
applicable Bank Secrecy Act and anti-money laundering laws and regulations; and
(d) pay, and cause each other Loan Party to pay, prior to delinquency, all
material taxes and other governmental charges against it that, if unpaid, could
reasonably be expected to become a Lien securing a material amount on any of its
property; provided that the foregoing shall not require any Loan Party to pay
any such tax or charge so long as it shall contest the validity thereof in good
faith by appropriate action and shall set aside on its books adequate reserves
with respect thereto in accordance with GAAP.



26

--------------------------------------------------------------------------------

10.5 Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing (or the equivalent) in the jurisdiction of its
organization and (b) its qualification to do business and good standing (or the
equivalent) in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing (or the equivalent) could not reasonably be
expected to have a Material Adverse Effect).

10.6 Use of Proceeds. Use the proceeds of the Loans solely for the working
capital, Capital Expenditures and other general corporate purposes; and not use
or permit any proceeds of any Loans to be used, either directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of "purchasing or
carrying" any Margin Stock in violation of Regulation U of the FRB.

10.7 Employee Benefit Plans.

(a)Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations, except to the extent the failure to be in compliance could
not reasonably be expected to have a Material Adverse Effect.

(b)Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan,
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

(c)Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

10.8Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Borrower shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, the Borrower shall, and shall
cause each other Loan Party to, comply with any Federal or state judicial or
administrative order requiring the performance at any real property by any Loan
Party of activities in response to the release or threatened release of a
Hazardous Substance, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect. To the extent that the
transportation of Hazardous Substances is permitted by this Agreement, the
Borrower shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with all Environmental Laws, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

10.9Deposit Accounts. In order to facilitate the Lender's maintenance and
monitoring of its security interest in cash collateral, not later than ninety
(90) days after the Closing Date, maintain most of its United States operating
accounts and deposit accounts with the Lender or an Affiliate of the Lender;



27

--------------------------------------------------------------------------------

provided, that the foregoing requirement shall not apply to any account that
routinely has an average daily balance of less than $10,000.

10.10Further Assurances. Take, and cause each Subsidiary to take, such actions
to better assure, convey, grant, assign, transfer, preserve, protect and confirm
to the Lender the rights granted or now or hereafter intended to be granted to
the Lender under any Loan Document or under any other document executed in
connection therewith.

SECTION 11 NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations (excluding Hedging Obligations and Lender Product Obligations)
hereunder and under the other Loan Documents are paid in full (other than
contingent Obligations that are not due and payable and any Obligations
supported by cash collateral or Backup Support), the Borrower agrees that,
unless at any time the Lender shall otherwise expressly consent in writing, it
will:

11.1 Debt. Not, and not permit any other Loan Party to, create, incur, assume or
suffer to exist any Debt, except:

(a)Debt under this Agreement and the other Loan Documents;

(b)Debt secured by Liens permitted by Section 11.2(1), and extensions, renewals,
replacements and refinancings thereof; provided that the aggregate principal
amount of all such Debt at any time outstanding shall not exceed $1,000,000;

(c)Debt of the Borrower to any Wholly-Owned Subsidiary or Debt of any
Wholly-Owned Subsidiary to the Borrower or another Wholly-Owned Subsidiary;
provided that the aggregate principal amount of all such Debt at any time
outstanding shall not exceed $5,000,000 at any one time outstanding;

(d)Subordinated Debt;

(e)Hedging Obligations incurred in favor of the Lender or an Affiliate thereof
for bona fide hedging purposes and not for speculation;

(f)Contingent Liabilities arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 11.4;

(g)Debt consisting of Investments;

(h)Debt attributable to credit card "charge-backs" incurred in the ordinary
course of business; and

(i)Other unsecured Debt, in addition to the Debt listed above, in an aggregate
principal amount not to exceed $1,000,000 at any time;

11.2 Liens. Not, and not permit any other Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatever nature (whether now owned or hereafter acquired), except:



28

--------------------------------------------------------------------------------

(a)any statutory and common law landlords' liens under leases to which the
Borrower or any of its Subsidiaries is a party and any lien or encumbrance on
any landlord's estate or interest in any property leased by the Borrower or any
of its Subsidiaries;

(b)Liens on policies of insurance to secure loans made by insurance companies to
finance the premiums for such policies;

(c)Liens on one or more deposit accounts of the Borrower and its Subsidiaries
established and maintained for the administration of credit card and other
similar merchant services transactions in the ordinary course of business;

(d)Liens arising from precautionary UCC financing statements (or similar filings
under applicable law) filed in connection with operating leases;

(e)Liens securing Debt permitted under Sections 11.1(a) and (e);

(f)Liens for taxes or other governmental charges not at the time delinquent for
a period of more than thirty (30) days or thereafter payable without penalty or,
if more than thirty (30) days overdue, (i) which are being contested in good
faith by appropriate action and, in each case, for which it maintains adequate
reserves or (ii) with respect to which the failure to make payment could not
reasonably be expected to have a Material Adverse Effect;

(g)Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics, repairmen, and materialmen and other similar
Liens imposed by law and (ii) Liens in the form of deposits or pledges incurred
in connection with worker's compensation, unemployment compensation and other
types of social security (excluding Liens arising under ERISA) or in connection
with surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate action or with respect
to which the failure to make payment as to all such amounts in the aggregate
could not reasonably be expected to have a Material Adverse Effect;

(h)judgments for sums not constituting an Event of Default under Section 13.1.8,
attachments, appeal bonds and other similar Liens arising in connection with
court proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being contested in good
faith and by appropriate action;

(i)(i)easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party and (ii) rights of first
refusal, transfer restrictions and similar encumbrances pursuant to a Loan
Party's organizational documents;

(j)leases, licenses, subleases or sublicenses granted to other Persons in the
ordinary course of business which do not interfere in any material respect with
the business of any Loan Party; and

(k)Liens securing obligations, the principal amount of which shall not, at the
time of incurrence of or increase in the outstanding principal amount of such
obligations, exceed in the aggregate for all such obligations, $1,000,000.

Any Lien permitted above may extend to the identifiable proceeds of such
property.



29

--------------------------------------------------------------------------------

11.3 Restricted Payments. Not, and not permit any other Loan Party to, (a) make
any distribution to any holders of its Equity Interests in their capacities as
such, (b) purchase or redeem any of its Equity Interests, (c) pay any management
fees or similar fees to any of its equityholders or any Affiliate thereof, (d)
make any redemption, prepayment, defeasance, repurchase or any other payment in
respect of any Subordinated Debt (other than in accordance with the applicable
subordination provisions) or (e) set aside funds for any of the foregoing.
Notwithstanding the foregoing, (i) any Subsidiary may pay dividends or make
other distributions to the Borrower or to a Domestic Wholly-Owned Subsidiary;
(ii) any Loan Party may make regularly scheduled payments of principal and
interest in respect of Subordinated Debt to the extent permitted under the
subordination provisions thereof; (iii) any Loan Party may make non-cash
distributions with respect to its Equity Interests; and (iv) so long as no Event
of Default exists or would be caused thereby, the Loan Parties may engage in the
transactions described in subsections (a) - (e) of this Section 11.3.

11.4 Mergers, Consolidations, Sales. Not, and not permit any other Loan Party
to, (a) be a party to any merger or consolidation, or purchase or otherwise
acquire all or substantially all of the assets or Equity Interests of any class
of any other Person; provided, that so long as no Event of Default exists or
would be caused thereby, the Borrower may engage in the foregoing transactions
so long as the aggregate consideration paid or to be paid in connection
therewith (including cash and earn-outs) does not exceed $7,500,000 during the
term of this Agreement, (b) sell, transfer, convey or lease (a "Disposition")
all or substantially all of its assets or Equity Interests, or (c) sell or
assign (other than for security purposes) with or without recourse any
receivables, except for (i) any such merger, consolidation, Disposition or
assignment of or by any Wholly-Owned Subsidiary into the Borrower or into any
other Domestic Wholly-Owned Subsidiary, (ii) any such purchase or other
acquisition by the Borrower or any Domestic Wholly-Owned Subsidiary of the
assets or Equity Interests of any Wholly-Owned Subsidiary, (iii) Dispositions of
assets for at least fair market value (as determined by the Board of Directors
of the Borrower) so long as the net book value of all assets Disposed of in any
Fiscal Year (other than in the ordinary course of business) does not exceed 20%
of the net book value of the consolidated total assets of the Loan Parties as of
the last day of the preceding Fiscal Year, (iv) any Loan Party may Dispose of
any, all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or to another Subsidiary, (v) Dispositions of used,
damaged, obsolete or worn out property, whether now owned or hereafter acquired,
in the ordinary course of business, (vi) Dispositions (x) of assets (including
real property) or inventory in the ordinary course of business, or (y) with
respect to property of any Loan Party that is no longer necessary for such Loan
Party's business as conducted prior thereto or thereafter contemplated, (vii)
Dispositions of equipment or real property to the extent that (x) such property
is exchanged for credit against the purchase price of similar replacement
property or (y) the proceeds of such disposition are reasonably promptly applied
to the purchase price of such replacement property, (viii) Dispositions of
Investments, (ix) [Reserved], (x) sale-leaseback transactions in connection with
financing of equipment or other property used in the ordinary course of business
of the Borrower that is otherwise permitted pursuant to Section 11.1, (xi)
Dispositions of accounts receivable in connection with the collection or
compromise thereof, (xii) leases, subleases, licenses or sublicenses of property
in the ordinary course of business and which do not materially interfere with
the business of the Loan Parties, and (xiii) transfers of property suhject to
casualty events, governmental takings and other involuntary transfers.

11.5 Modification of Organizational Documents. Not permit the charter, by-laws
or other organizational documents of any Loan Party to be amended or modified in
any way that could reasonably be expected to materially adversely affect the
interests of the Lender.

11.6 Transactions with Affiliates. Not, and not permit any other Loan Party to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than (a) transactions between
and among the Borrower, Subsidiaries thereof and/or Loan Parties, and (b) any
issuance or transfer of Equity Interests of the Borrower that does not result in
a Change of



30

--------------------------------------------------------------------------------

Control, on terms that are materially less favorable than those that are
obtainable from any Person that is not one of its Affiliates.

11.7 Fiscal Year. Not change its Fiscal Year.

11.8 Tangible Net Worth. Not permit Tangible Net Worth to be less than
$125,000,000, tested quarterly, commencing as of the Fiscal Quarter ended
December 31, 2020, and continuing on the last day of each March, June, September
and December thereafter.

SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of the Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

12.1 Initial Credit Extension. The obligation of the Lender to make the initial
Loans is, in addition to the conditions precedent specified in Section 12.2,
subject to the conditions precedent that the Lender shall have received all of
the following, each duly executed and dated the Closing Date (or such earlier
date as shall be satisfactory to the Lender), in form and substance satisfactory
to the Lender (and the date on which all such conditions precedent have been
satisfied or waived in writing by the Lender is called the "Closing Date"):

12.1.1Note. A Revolving Note for the Lender.

12.1.2Security Agreement; Financing Statement. The Security Agreement, together
with a UCC-1 financing statement identifying the Borrower as debtor and the
Lender as secured party.

12.1.3Authorization Documents. The Borrower's (a) charter (or similar formation
document), certified by the appropriate Governmental Authority; (b) certificate
of active status in its state of incorporation (or formation); (c) bylaws (or
similar governing document); (d) resolutions of its board of directors or
executive committee of the board of directors (or similar governing body)
approving the Borrower's execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; and
(e) signature and incumbency certificates of its officers executing any of the
Loan Documents (it being understood that the Lender may conclusively rely on
each such certificate until formally advised by a like certificate of any
changes to the information set forth therein), all certified by its secretary or
an assistant secretary (or similar officer) as being in full force and effect
without subsequent modification.

12.1.4Consents, etc. Certified copies of all documents evidencing any necessary
governmental, corporate or partnership action, consents and approvals (if any)
required for the execution, delivery and performance by the Borrower of the
documents referred to in this Section 12.

12.1.5Payment of Fees. Evidence of payment by the Borrower of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Lender to the extent
invoiced reasonably in advance of the Closing Date, plus such additional amounts
of Attorney Costs as shall constitute the Lender's reasonable estimate of
Attorney Costs incurred or to be incurred by the Lender through the closing
proceedings (provided that such estimate shall not thereafter preclude final
settling of accounts between the Borrower and the Lender).

12.1.6Financial Information. Unaudited interim consolidated financial statements
for the

Borrower and its Subsidiaries for each Fiscal Quarter ended after December 31,
2019.



31

--------------------------------------------------------------------------------

12.1.7Search Results. Certified copies of Uniform Commercial Code search reports
dated a date reasonably near to the Closing Date, listing all effective
financing statements that name any Loan Party as debtor together with (a) copies
of such financing statements, and (b) such other Lien searches or terminations
as the Lender may reasonably request.

12.1.8Payoff Letter. A payoff letter from PNC Bank, setting forth the amount to
be paid to satisfy all outstanding obligations to that party.

12.1.9Other. Such other documents as the Lender may reasonably request.

12.2Conditions to All Credit Extensions. The obligation of the Lender to make
any Loan and of the Issuing Lender to issue Letters of Credit is subject to the
conditions that (a) the Closing Date shall have occurred and (b) the following
additional conditions precedent shall have been satisfied:

12.2.1Compliance with Warranties, No Default, etc. Both before and after giving
effect to any borrowing, the following statements shall be true and correct:

(a)the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents that are qualified by materiality shall
be true and correct in all respects and the representations and warranties of
each Loan Party set forth in this Agreement and the other Loan Documents that
are not qualified by materiality shall be true and correct in all material
respects, in each case, with the same effect as if then made (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date); and

(b)no Event of Default or Unmatured Event of Default shall exist before or after
giving effect to such borrowing.

For the avoidance of doubt, it is understood that each request by the Borrower
for the making of a Loan (other than a conversion or continuation) shall be
deemed to constitute a representation and warranty by the Borrower that the
conditions precedent set forth in Section 12.2.1 will be satisfied at the time
of the making of such Loan.

SECTION 13EVENTS OF DEFAULT AND THEIR EFFECT.

13.1Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

13.1.1Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five (5) days, in
the payment when due of any interest; or default, and continuance thereof for
ten (10) days after the same becomes due, in the payment of any fee or other
amount payable by the Borrower hereunder or under any other Loan Document.

13.1.2Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Loan Party in an aggregate amount (for all such
Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $1,000,000 (excluding any such Debt which is being
disputed in good faith, or with respect to which the existence of a default is
being disputed in good faith and for which adequate resources have been
established) and such default (a) consists of the failure to pay such Debt when
due, whether by acceleration or otherwise, or (b) accelerates the maturity of
such Debt or permits



32

--------------------------------------------------------------------------------

the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable (or require any Loan Party
to purchase, defease or redeem such Debt or post cash collateral in respect
thereof) prior to its expressed maturity.

13.1.3Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Loan Party with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, could reasonably be expected to have a Material Adverse Effect.

13.1.4Bankruptcy, Insolvency, etc. The Borrower becomes insolvent or generally
fails to pay, or admits in writing its inability or refusal to pay, its debts as
they become due; or the Borrower applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for the Borrower or any of
its property, or makes a general assignment for the benefit of creditors; or, in
the absence of such application, consent or acquiescence, a trustee, receiver or
other custodian is appointed for the Borrower or for a substantial part of the
property of the Borrower and is not discharged within 60 days; or any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceeding,
is commenced in respect of the Borrower, and if such case or proceeding is not
commenced by the Borrower, it is consented to or acquiesced in by the Borrower,
or remains for 60 days undismissed; or the Borrower takes any action to
authorize any of the foregoing.

13.1.5Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Section 10.1.5(a), 10.3(b)
or 10.5 or Section 11; or (b) failure by any Loan Party to comply with or to
perform any other provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any other provision of this Section
13) and continuance of such failure described in this clause (b) for 30 days.

13.1.6Representations; Warranties. Any representation or warranty made by the
Borrower herein or in any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to the
Lender in connection herewith is false or misleading in any material respect on
the date as of which the facts therein set forth are stated or certified.

13.1.7Pension Plans. (a) Any Person institutes steps to terminate a Pension Plan
if as a result of such termination the Borrower or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, which contribution,
liability or obligation could reasonably be expected to have a Material Adverse
Effect; or (b) any withdrawal or partial withdrawal from a Multiemployer Pension
Plan occurs and the withdrawal liability (without unaccrued interest) to
Multiemployer Pension Plans as a result of such withdrawal (including any
outstanding withdrawal liability that the Borrower or any member of the
Controlled Group have incurred on the date of such withdrawal) could reasonably
be expected to have a Material Adverse Effect.

13.1.8Judgments. Final judgments that exceed an aggregate of $1,000,000 (to the
extent not covered by independent third-party insurance which has not been
denied shall be rendered against any Loan Party and shall not have been paid,
discharged or vacated or had execution thereof stayed pending appeal within 30
days after entry or filing of such judgments.

13.1.9Invalidity of Loan Documents, etc. Any Loan Document (other than as
expressly permitted hereunder or thereunder) ceases to be in full force and
effect; or any Loan Party contests in any manner the validity, binding nature or
enforceability of any Loan Document.



33

--------------------------------------------------------------------------------

13.1.10Invalidity of Subordination Provisions, etc. Any subordination provision
in any document or instrument governing Subordinated Debt, or any subordination
provision in any guaranty by any Subsidiary of any Subordinated Debt, ceases to
be in full force and effect, or any Loan Party or any holder of such
Subordinated Debt contests in any manner the validity, binding nature or
enforceability of any such provision.

13.1.11Change of Control. A Change of Control occurs.

13.2Effect of Event of Default. If any Event of Default described in Section
13.1.4 shall occur and be continuing, the Commitments shall immediately
terminate and the Loans (with accrued interest thereon) and all other
Obligations hereunder shall become immediately due and payable, all without
presentment, demand, protest or notice of any kind. If any other Event of
Default shall occur and be continuing, the Lender may declare the Commitments to
be terminated in whole or in part and/or declare all or any part of the Loans
and all other Obligations hereunder to be due and payable, whereupon the
Commitments shall immediately terminate (or be reduced, as applicable) and/or
the Loans and other Obligations hereunder shall become immediately due and
payable (in whole or in part, as applicable), all without presentment, demand,
protest or notice of any kind and the Lender shall direct the Borrower to pay to
the Issuing Lender cash collateral (or provide Backup Support) in an amount
equal to 105% of the maximum undrawn amount of all outstanding Letters of
Credit. The Lender shall promptly advise the Borrower of any such declaration,
but failure to do so shall not impair the effect of such declaration.

SECTION 14 [RESERVED]

SECTION 15 GENERAL.

15.1Waiver; Amendments. No failure or delay on the part of the Lender in the
exercise of any right, power, privilege or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power, privilege or remedy preclude other or further exercise thereof, or the
exercise of any other right, power, privilege or remedy. Except as otherwise
provided in Section 6 hereof, no amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lender and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

15.2Confirmations. The Borrower and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing the aggregate unpaid principal amount of the Loans then
outstanding under such Note.

15.3Notices. (a) Except as otherwise provided in Section 2.2, all notices
hereunder shall be in writing and shall be sent to the applicable party at its
address shown on Schedule 15.3 or at such other address as such party may, by
written notice received by the other parties, have designated as its address for
such purpose. Notices sent by mail shall be deemed to have been given three
Business Days after the date when sent by registered or certified mail, postage
prepaid; and notices sent by hand delivery or overnight courier service shall be
deemed to have been given when received. For purposes of Section 2.2, the Lender
shall be entitled to rely on telephonic instructions from any person that the
Lender in good faith believes is an authorized officer or employee of the
Borrower, and the Borrower shall hold the Lender harmless from any loss, cost or
expense resulting from any such reliance.

(b)Notices and other communications to the Lender and the Issuing Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet



34

--------------------------------------------------------------------------------

websites) pursuant to procedures approved by the Lender. The Lender or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

(c)Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender's receipt of
an acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
clause (i) above of notification that such notice or communication is available
and identifying the website address therefor.

15.4Computations. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 9.5. If at any
time any change in GAAP or in the application thereof would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower or the Lender shall so request, the Lender and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP without giving effect to such change and the Borrower
shall provide to the Lender reconciliation statements showing the difference in
such calculation, together with the delivery of quarterly and annual financial
statements required hereunder. Notwithstanding any provision of any Loan
Document to the contrary, for purposes of this Agreement and each other Loan
Document (other than covenants to deliver financial statements), the
determination of whether a lease constitutes a capital lease or an operating
lease and whether obligations arising under a lease are required to be
capitalized on the balance sheet of the lessee thereunder and/or recognized as
interest expense in the lessee's financial statements shall be determined under
generally accepted accounting principles in the United States as of December l,
2018, notwithstanding any modifications or interpretive changes thereto that may
occur thereafter and without regard to any transitional rules in effect under
GAAP as of December l, 2018.

15.5Costs, Expenses and Taxes. The Borrower agrees to pay promptly after demand
all reasonable and documented out-of-pocket costs and expenses of the Lender
(including Attorney Costs of one counsel to the Lender and any Taxes) in
connection with the preparation, execution, syndication, delivery and
administration (including perfection and protection of any collateral and the
costs of Intralinks (or other similar service), if applicable) of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document), whether or not the
transactions contemplated hereby or thereby shall be consummated, and all
reasonable and documented out-of-pocket costs and expenses (including Attorney
Costs of one counsel to the Lender and any Taxes) incurred by the Lender during
an Event of Default, in connection with the collection of the Obligations or the
enforcement of this Agreement, the other Loan Documents or any such other
documents or during any workout, restructuring or negotiations in respect
thereof. All Obligations provided for in this Section 15.5 shall survive
repayment of the Loans, cancellation of the Note and termination of this
Agreement.

15.6GOVERNING LAW. THIS AGREEMENT AND THE NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF WISCONSIN APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED



35

--------------------------------------------------------------------------------

ENTIRELY WITHIN SUCH STATE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

15.7Confidentiality. The Lender agrees to use commercially reasonable efforts
(equivalent to the efforts the Lender applies to maintain the confidentiality of
its own confidential information) to maintain as confidential all information
provided to them by any Loan Party, except that the Lender may disclose such
information: (a) to Persons employed or engaged by the Lender in evaluating,
approving, structuring or administering the Loans and the Commitments (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential); (b) to any assignee or participant or potential
assignee or participant that has agreed in writing for the benefit of the
Borrower to comply with the covenant contained in this Section 15.7 (and any
such assignee or participant or potential assignee or participant may disclose
such information to Persons employed or engaged by them as described in clause
(a) above and subject to the limitations set forth therein); (c) as required or
requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by the Lender to be
compelled by any court decree, subpoena or legal or administrative order or
process; provided that the Lender shall inform the Borrower of disclosure
required by any subpoena or similar legal process (to the extent permitted by
such subpoena or similar legal process, as the case may be) with respect thereto
so that the Borrower or such Affiliate may seek appropriate protective relief;
(d) as is required by law; (e) in connection with the exercise of any right or
remedy under the Loan Documents or in connection with any litigation involving
the Borrower to which the Lender is a party; (f) to any nationally recognized
rating agency that requires access to information about Lender's investment
portfolio in connection with ratings issued with respect to Lender; (g) to any
Affiliate of the Lender who may provide Lender Products to the Loan Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such information confidential); or (h) that ceases to be confidential through no
fault of the Lender. Notwithstanding the foregoing, the Borrower consents to the
publication by the Lender of a tombstone or similar advertising material
relating to the financing transactions contemplated by this Agreement, and the
Lender reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

15.8Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Borrower
and rights of the Lender expressed herein or in any other Loan Document shall be
in addition to and not in limitation of those provided by applicable law.

15.9Nature of Remedies. All Obligations of the Borrower and rights of the Lender
expressed herein or in any other Loan Document shall be in addition to and not
in limitation of those provided by applicable law.

15.10Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
(except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Borrower of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Lender.



36

--------------------------------------------------------------------------------

15.11Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Delivery of a counterpart
hereof, or a signature page hereto, by facsimile or in a .pdf or similar file
shall be effective as delivery of a manually executed original counterpart
thereof.

15.12Successors and Assigns. This Agreement shall be binding upon the Borrower
and the Lender and their respective successors and permitted assigns, and shall
inure to the benefit of the Borrower and the Lender and the successors and
permitted assigns of the Lender. No other Person shall be a direct or indirect
legal beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. The Borrower
may not assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of the Lender.

15.13Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

15.14USA Patriot Act. Because the Lender is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Patriot Act"), it hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify, and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow Lender to
identify such Loan Party in accordance with the Patriot Act.

15.15INDEMNIFICATION BY THE BORROWER. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE LENDER AND THE AGREEMENT TO EXTEND THE
COMMITMENTS PROVIDED HEREUNDER, THE BORROWER HEREBY AGREES TO INDEMNIFY,
EXONERATE AND HOLD THE LENDER AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES,
AFFILIATES AND AGENTS OF THE LENDER (EACH A "LENDER PARTY") FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
"INDEMNIFIED LIABILITIES"), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF EQUITY INTERESTS, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION
FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY,
WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION
OF ANY ENVIRONMENTAL LAW WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN
PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE BORROWER'S PERFORMANCE OR
LENDER PARTIES' ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY'S GROSS NEGLIGENCE, BAD FAITH, BREACH OF
THIS AGREEMENT OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT OF A



37

--------------------------------------------------------------------------------

COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THE FOREGOING UNDERTAKING
MAY BE UNENFORCEABLE FOR ANY REASON, THE BORROWER HEREBY AGREES TO MAKE THE
MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES THAT IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 15.15 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTE, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF,
ANY OR ALL COLLATERAL DOCUMENTS, IF ANY, AND TERMINATION OF THIS AGREEMENT.

15.16Nonliability of Lender. The relationship between the Borrower on the one
hand and the Lender on the other hand shall be solely that of borrower and
lender. Lender does not have any fiduciary relationship with or duty to any Loan
Party arising out of or in connection with this Agreement or any of the other
Loan Documents. Lender does not undertake any responsibility to any Loan Party
to review or inform any Loan Party of any matter in connection with any phase of
any Loan Party's business or operations. The Borrower agrees, on behalf of
itself and each other Loan Party, that Lender shall not have any liability to
any Loan Party (whether sounding in tort, contract or otherwise) for losses
suffered by any Loan Party in connection with, arising out of, or in any way
related to the transactions contemplated and the relationship established by the
Loan Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence, bad
faith, breach of contract or willful misconduct of the party from which recovery
is sought. NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE
BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR
OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT
(EXCEPT TO THE EXTENT THAT SUCH DAMAGES RESULT FROM THE GROSS NEGLIGENCE,
WILLFUL MISCONDUCT, BAD FAITH OR BREACH OF CONTRACT OF OR BY A LENDER PARTY),
NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE BORROWER
ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND
AGREES NOT TO SUE FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). The
Borrower acknowledges that it has been advised by counsel (or has had the
opportunity to be so advised) in the negotiation, execution and delivery of this
Agreement and the other Loan Documents to which it is a party. No joint venture
is created hereby or by the other Loan Documents or otherwise exists by virtue
of the transactions contemplated hereby among the Loan Parties and the Lender.

15.17FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF WISCONSIN OR IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
WISCONSIN; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF WISCONSIN AND OF THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF WISCONSIN FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE





38

--------------------------------------------------------------------------------

SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF WISCONSIN. THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

15.18WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND LENDER HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT, THE NOTE, ANY OTHER LOAN DOCUMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING
RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

[signature pages follow]





39

--------------------------------------------------------------------------------

The parties hereto have caused this Credit Agreement to be duly executed and
delivered by their duly authorized officers as of the date first above written.

WEYCO GROUP, INC











By:

/s/ John Wittkowske



Name:

John Wittkowske



Title:

Chief Financial Officer



Signature Page to Credit Agreement





--------------------------------------------------------------------------------

ASSOCIATED BANK, NATIONAL ASSOCIATION











By:

/s/ Daniel Holzhauer



Name:

Daniel Holzhauer



Title:

Senior Vice President



Signature Page to Credit Agreement





--------------------------------------------------------------------------------

SCHEDULE 2.1

LENDER COMMITMENTS



Lender

Revolving
Commitment

LOC Commitment

Associated Bank, National Association

$30,000,000.00

$500,000.00







--------------------------------------------------------------------------------

SCHEDULE 9.9

SUBSIDIARIES

Name of Subsidiary

Jurisdiction of Formation

Relationship to Borrower/Ownership







Weyco Retail Corp.

WI

100% direct Subsidiary

Weyco Merger, Inc.

WI

100% direct Subsidiary

Florsheim Shoes Europe S.r.l.

Italy

100% direct Subsidiary

Weyco Investments, Inc.

NV

100% direct Subsidiary

Florsheim Australia Pty Ltd.

Australia

100% direct Subsidiary

Weyco Sales, LLC

WI

100% direct Subsidiary

Florsheim Shoes France Sarl.

France

5% Borrower/45% Mattar





International S.A.L/50% Florsheim Shoes Europe S.r.l

Florsheim Asia Pacific Ltd.

Hong Kong

100% Florsheim Australia Pty Ltd.

Lucky FM Ltd.

Macau

100% Florsheim Asia Pacific Ltd.

Florsheim Holdings China Ltd.

Hong Kong

100% Florsheim Asia Pacific Ltd.

Florsheim Trading (Shenzhen) Ltd.

China

100% Florsheim Holdings China Ltd.

Florsheim South Africa Pty Ltd.

South Africa

100% Florsheim Australia Pty Ltd.

Florsheim Apparel Pty Ltd.

South Africa

100% Florsheim South Africa Pty Ltd.

Florsheim Retail Pty Ltd.

South Africa

51% Florsheim South Africa Pty





Ltd /49% Bold Moves 1645 Pty Ltd.







--------------------------------------------------------------------------------

SCHEDULE 15.3

ADDRESSES FOR NOTICES

WEYCO GROUP, INC.

333 W. Estabrook Blvd.

Glendale, WI 53212-1067

Attention: John Wittkowske

Telephone: (414) 908.1880

E-Mail: jwitt@weycogroup.com

ASSOCIATED BANK, NATIONAL ASSOCIATION

Notices

330 E Kilbourn Avenue

Milwaukee WI 53202

Attention: Daniel Holzhauer

Telephone: (414) 283.2361

E-mail: daniel.holzahuer@associatedbank.com



--------------------------------------------------------------------------------